Citation Nr: 1526337	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-05 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Whether new and material evidence has been received to reopen a claim for service connection for left knee patellofemoral pain syndrome.

3.  Whether new and material evidence has been received to reopen a claim for service connection for pain in right upper extremity.

4.  Entitlement to an increased rating for right knee patellofemoral pain syndrome, currently rated as 10 percent disabling.  

5.  Entitlement to an increased compensable rating for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from May 1977 to April 1999.

These matters come before the Board of Veterans' Appeals (Board) from a November 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia.

This appeal is now being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The issues of entitlement to increased ratings for right knee patellofemoral pain syndrome and chronic sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have allergic rhinitis that is casually or etiologically related to her military service.

2.  In a February 2007 rating decision, the RO denied service connection for left knee patellofemoral syndrome.  The Veteran did not appeal the decision and the determination is now final.



3.  Evidence submitted since the RO's February 2007 rating decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim for service connection for left knee patellofemoral pain syndrome.

4.  In a September 2001 rating decision, the RO denied service connection for pain in the right upper extremity, to include the shoulder, wrist and hand.  The Veteran did not appeal the decision and the determination is now final.

5.  Evidence submitted since the RO's September 2001 rating decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim for service connection for pain in the right upper extremity.


CONCLUSIONS OF LAW

1.  Allergic rhinitis was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  Evidence submitted to reopen the claim of service connection for left knee patellofemoral pain syndrome is not new and material and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Evidence submitted to reopen the claim of service connection for pain in the right upper extremity, to include the shoulder, wrist and hand is not new and material and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's electronic claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show.

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Adequate notice supplied to the Veteran in March 2009.

As to the claims in which the Veteran seeks service connection for disorders of the left knee and right upper extremity, where a veteran seeks to reopen a previously denied claim, the notice must inform the veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran received appropriate notice in a March 2009 letter. 

The duty to assist the Veteran in the development of the claims has also been met.  VA obtained service treatment records and post-service VA and private medical treatment records.  The Veteran was afforded a VA examination in August 2009, at which time allergic rhinitis was not diagnosed.  The Board finds that the VA examination is adequate, as it was predicated on a review of the claims file and all pertinent evidence of record.  The examination report is also are shown to have provided adequate medical information needed to adjudicate the affected claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board has considered whether the Veteran should be scheduled for a VA examination with a medical opinion regarding a possible relationship between the veteran's claimed left knee and right upper extremity disorders, and her military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds, however, that such an examination is not necessary to decide these claims.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  As is discussed in greater detail below, the Board notes the following:  the service treatment records are negative for any complaints of a left knee disability, to include as a result of injury; there is no clinical evidence of a current left knee or right upper extremity disorder; the clinical records do not support the possibility of a relationship between either a left knee or right upper extremity disability and her service; and most importantly, there is no clinical indication that any such disability is causally related to or aggravated by active service.  Based on the foregoing, the record does not establish that an examination is warranted pursuant to McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

Review of the Veteran's service treatment records shows that in February 1996 right knee retropatellar pain syndrome was diagnosed.  In January 1980 the Veteran reported right shoulder and arm pain beginning about two years earlier.  Examination was essentially normal.  In December 1987 the Veteran complained of right hand, arm and deltoid pain.  Possible tendonitis was diagnosed.  A May 1998 record shows complaints of right shoulder and arm pain for two years.  Right shoulder examination was normal.  Right knee patellofemoral pain syndrome was diagnosed in July 1998.  A July 1998 X-ray report showed normal bilateral knee findings.  October 1998 right hand, wrist and shoulder X-ray examination was normal.  Sinusitis was diagnosed on several occasions, to include in January 1984, September 1996, and February 1998.  Chronic sinusitis was diagnosed in December 1998.  

In June 1999, the Veteran sought service connection for a chronic sinus disorder, and for pain in her right shoulder, wrist and hand.  See VA Form 21-526.


The report of an August 1999 VA fee-basis examination report shows that the Veteran gave a history of right shoulder pain in March 1983, shown in the course of an examination.  She added she was treated conservatively, and the symptoms occurred off and on, on a monthly basis.  She also reported being diagnosed with chronic sinusitis in September 1977, and that she was treated with antibiotics.  Since then, she reported recurrent attacks.  X-ray examination of the sinuses was normal.  The supplied diagnoses included no objective findings of a right shoulder disorder, nor concerning the hands and wrists.  Chronic sinusitis was also not demonstrated to be present in the course of the examination.  

A March 2000 RO rating decision denied service connection for pain in the right upper extremity, shoulder, wrist and hand.  It also granted service connection for right knee patello-femoral pain syndrome, right knee strain and chronic sinusitis.  Respectively, 10 percent and noncompensable ratings were assigned, from May 1, 1999.  The Veteran was notified of these actions in March 2000.  The Veteran did not express disagreement with any of these decisions.  

The RO readjudicated the service connection claim for the Veteran's right upper extremity in September 2001.  See rating decision.  She was notified of this decision in September 2001, and did not appeal it.  

The Veteran sought an increased rating for her service-connected right knee in August 2005.  See VA Form 21-4138.  She later again sought an increased rating for this disorder in January 2006.  At that same time, she sought service connection for left knee patella-femoral pain syndrome.  

The report of a March 2006 VA fee-basis examination shows that the Veteran's service-connected right knee was examined.  She reported symptoms including giving way, weakness, locking and stiffness.  Flexion was to 100 degrees, extension to zero degrees.  Tenderness was shown, but no signs of edema, effusion, weakness, redness, heat, or abnormal movement were not found on examination.  X-ray findings were normal.  The diagnosis remained the same, right knee patella-femoral pain syndrome, right knee strain.  

An April 2006 rating decision continued the 10 percent rating in effect for the Veteran's service-connected right knee disorder.  She submitted a notice of disagreement in July 2006.  See VA Form 21-4138.  

VA outpatient treatment records show right knee-related findings in October 2006.  Mild right knee patellar femoral degenerative joint disease was diagnosed.  

A February 2007 rating decision denied service connection for left knee patellofemoral pain syndrome.  She was notified of this decision in February 2007, and did not appeal the decision.  

A March 2009 VA outpatient treatment record shows findings of right hand, shoulder and neck pain.  A related disorder was not diagnosed.  

The report of an August 2009 VA fee-basis examination shows that the Veteran complained of right knee symptoms including trouble bending her knee, and trouble with squatting, walking and sitting.  She described limited mobility.  Pain was described as eight, on a scale from one to 10.  She also described swelling, lack of endurance, locking and fatigability.  Bilateral knee X-ray examination was negative.  Regarding her sinusitis, she described constant symptoms, such as three episodes a week with headaches.  She reported eight to 10 or more sinus infections per year.  She noted she received monthly allergy shots.

Examination of the nose showed no nasal obstruction, deviated septum, nasal polyps, scarring or disfigurement.  Neither rhinitis nor sinusitis of the nose was present.  Right knee range of motion was normal; 140 degrees of flexion and zero degrees of extension.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use testing.  Left knee examination showed essentially normal findings.  Neither knee showed signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement.  The supplied diagnoses included right knee patellofemoral pain syndrome of the right knee, with objective factors including valgus malalignment, poor patellar tracking and tender patella facets.  Regarding the diagnosis of sinusitis, the condition was at the time of the examination found to be quiescent.  There were no current objective symptoms of sinusitis or bacterial rhinitis.  A left knee disorder was not diagnosed.  

Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, at 309.






A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  See McLendon, 20 Vet. App. at 83.  The Veteran's statements describing her symptoms are considered to be competent evidence.  However, these statements must be viewed in conjunction with all the evidence of record including the medical evidence.

A prolonged period without medical complaint can be considered, along with other factors concerning a veteran's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).




Analysis

Service Connection

Allergic Rhinitis

As noted, the Veteran alleges she suffers from allergic rhinitis as a direct result of her active service.  She claims that while she was treated on many occasions in service for sinusitis, which is service connected, symptoms at that time also demonstrated the presence of allergic rhinitis.  

Initially, the Board notes that there is no evidence that the Veteran is currently diagnosed with any chronic disability manifested by allergic rhinitis.  The Veteran has provided no competent medical evidence indicating she currently suffers from such a disability.  To this, as noted above, in the course of an August 2009 VA fee-basis examination no rhinitis was noted to be present.  The supplied diagnoses included sinusitis (which is service connected), but even this disorder was noted to be quiescent.  Of significant note, allergic rhinitis was not diagnosed at the examination. 

The Board also acknowledges that the Veteran, as a layperson, has no competence to give a medical opinion on the diagnosis a condition.  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, she is not competent to independently render a medical diagnosis of a condition.  Davidson.  Consequently, lay assertions of medical diagnosis cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Without a current diagnosis of a disability, the Board cannot grant service connection for allergic rhinitis.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In sum, the Board finds that there is no competent evidence of a current diagnosis of allergic rhinitis.  The Veteran has produced no competent evidence or medical opinion in support of her claim that she suffers from such a disability, and all evidence included in the record weighs against granting the Veteran's claim of service connection for allergic rhinitis.

New and Material Evidence

Left Knee Patellofemoral Pain Syndrome

In a February 2007 rating decision, the RO denied service connection for left knee patellofemoral pain syndrome as there was no evidence there was no evidence the Veteran had either complained of, been treated for, or had such a disorder during her active military service.  Evidence considered at that time consisted of the Veteran's service treatment records.  In February 2007, the Veteran was notified of the decision and her appellate rights, but did not file an appeal.

In June 2008, the Veteran filed to reopen her claim for service connection for left knee patellofemoral syndrome.  See VA Form 21-4138.  

As noted, the claim was previously finally denied because there was no evidence that the Veteran had left knee patellafemoral pain syndrome.

Evidence pertinent to this claim received since the February 2007 RO decision consists of VA and private medical records, including the report of an August 2009 VA fee-basis examination.  

None of the VA or private medical records dated after the February 2007 rating decision make mention of any left knee-related findings.  Also, the August 2009 VA examination, while including a diagnosis of right knee patellofemoral pain syndrome, did not include a diagnosis pertaining to the Veterans left knee.  Further, at this examination, examination of the left knee showed full range of motion, and no deformity.  In addition, left knee X-ray examination was negative.  

The above-cited evidence was made part of the record subsequent to the RO's February 2007 denial of the claim and is thus new.  This evidence, however, is cumulative and does not include any evidence relating to an unestablished fact; that is, there is no evidence showing that the Veteran in fact has a left knee disability, to include patellofemoral pain syndrome.  Thus, this evidence is not material evidence.

Also, as noted above, without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich; Brammer.

The evidence received since the February 2007 final decision is not new and material, does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  Reopening the claim is not warranted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Right Upper Extremity Pain

In a September 2001 rating decision, the RO denied service connection for pain in the right upper extremity, shoulder, wrist and hand.  The RO found that while the Veteran was treated several times in service for right upper extremity problems - see discussion above -- there was no evidence that the Veteran presently had such a disorder.  Evidence considered at that time consisted of the Veteran's service treatment records and the report of an August 1999 VA fee-basis examination.  In September 2001, the Veteran was notified of the decision and her appellate rights, but did not file an appeal.

In January 2009, the Veteran filed to reopen her claim for service connection for a right upper extremity disorder.  She complained of pain in the humerus, shoulder, wrist and hand.  See VA Form 21-4138.  

As noted, the claim was previously finally denied because there was no evidence that the Veteran had a right upper extremity disability.

Evidence pertinent to this claim received since the September 2001 RO decision consists of VA and private medical records, including the report of an August 2009 VA fee-basis examination.  

None of the VA or private medical records dated after the September 2001 rating decision make mention of any right upper extremity-related findings.  Also, review of the August 2009 VA examination shows that the Veteran did not report any problems associated with her right upper extremity, and, as such, it was not subject to examination.  In turn, no right upper extremity disability was diagnosed.  

The above-cited evidence was made part of the record subsequent to the RO's September 2001 denial of the claim and is thus new.  This evidence, however, is cumulative and does not include any evidence relating to an unestablished fact; that is, there is no evidence showing that the Veteran in fact has a right upper extremity disability, to include related to her shoulder, humerus, hand, or wrist.  Thus, this evidence is not material evidence.

Also, as noted above, without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich; Brammer.

The Board also observes that for the purposes of establishing a current disability, pain alone, without any functional impairment or underlying diagnosis, is not a service connectable disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The evidence received since the September 2001 final decision is not new and material, does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  Reopening the claim is not warranted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

Entitlement to service connection for allergic rhinitis is denied. 

New and material evidence has not been received and the petition to reopen a claim for service connection for left knee patellofemoral syndrome is denied.

New and material evidence has not been received and the petition to reopen a claim for service connection for pain in right upper extremity is denied. 


REMAND

Concerning the Veteran's claims seeking a disability rating in excess of 10 percent for her service-connected right knee patellofemoral syndrome and a compensable rating for sinusitis, review of the claims file shows that she was most recently afforded a VA examination to ascertain the nature and severity of these disorders in August 2009.  This is almost six years ago. 

Review of the August 2009 VA fee-basis examination report shows that the Veteran's right knee showed no deformity on X-ray examination.  X-ray examination also showed normal paranasal sinuses.  The Veteran complained of right knee pain and limited mobility.  She complained of weakness, stiffness, swelling, giving way, lack of endurance, locking and fatigability.  Examination showed no sign of swelling, effusion, weakness, subluxation or guarding of movement.  Valgus malalignment was present, as was poor patella tracking.  Range of motion was normal.  Concerning her service-connected sinusitis, the Veteran reported continuing problems since 1978.  During episodes, she complained of being incapacitated three times per week, accompanied by headaches.  She added she was treated with antibiotics for her sinus problems.  Chronic sinusitis was also not demonstrated to be present in the course of the examination.  Right knee patellofemoral pain syndrome was diagnosed, with the objective factors listed as being valgus malalignment, poor patellar tracking, and tender patella facets.  

As part of the Veteran's January 2013 notice of disagreement, as well as found in statements from her accredited representative (see November 2014 VA Form 646 and May 215 Appellant's Brief), it was essentially argued that the Veteran's service-connected right knee and sinusitis were both worse than in August 2009.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  In this instance, it appears to the Board that the August 2009 VA fee-basis examination is stale as it was conducted almost six years ago.  The Board finds that a thorough and contemporaneous medical examination, that takes into account the records of prior medical treatment, should be conducted so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

In light of the factors noted above, the Board concludes that, in this case, an additional VA examination is needed to render an informed decision on the claims.  38 C.F.R. § 3.159(c)(4).  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary. 

The Veteran is also advised that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following action: 

1.  The AOJ should schedule the Veteran for a VA medical examination to determine the current severity of her service-connected right knee patellofemoral pain syndrome.  The electronic claims folder should be provided to the examiner in connection with the examination of the Veteran.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is requested to report complaints and clinical findings in detail and comment on which complaints and clinical findings are associated with the right knee disability.  All appropriate tests and studies, including X-rays and range of motion studies of the right knee, reported in degrees, should be accomplished.  All findings should be made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.

The examiner must render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected right knee.  If pain on motion is observed, the examiner must indicate the point at which pain begins.  In addition, after considering the Veteran's documented medical history and assertions, the examining physician must indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner must identify all impairments affecting the right knee.  The examiner should specifically indicate whether arthritis is present and, if so, whether this is supported by X-ray findings.  The examiner must report whether there is recurrent subluxation or lateral instability of the knee and, if so, whether such is best characterized as "slight," "moderate," or "severe."  The examiner should also indicate whether, in the right knee, there is ankylosis, dislocation or removal of cartilage, impairment of the tibia or fibula, or genu recurvatum.

All examination findings, along with a complete rationale for all opinions expressed, should be set forth in the examination report.

2.  The AOJ should also schedule the Veteran for a VA sinus examination.  The electronic claims folder should be provided to the examiner in connection with the examination of the Veteran.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at that time, and included in the examination report.





The examiner should specifically state (i)  whether the Veteran has had one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, and 

(ii)  whether the Veteran has had three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, and 

(iii)  whether the Veteran has had radical surgery followed by chronic osteomyelitis or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus and purulent discharge or crusting after repeated surgeries.

The examiner must provide a complete rationale for all opinions.

3.  The Veteran is hereby notified that it is her responsibility to report for a scheduled VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).




In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the AOJ should review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, and following any other indicated development, the AOJ should readjudicate the appealed issues in light of all the evidence of record.  In so doing, also consider whether "staged" ratings are appropriate in light of Hart.  If, in any respect, the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC) that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


